ALLOWABILITY NOTICE
Claims 1-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, De Luca et al. (US PGPUB No. 2010/0185552), Queru et al. (US Patent No. 9,075,979), Bentley et al. (US Patent No. 9,014,666) and Soliman et al. ("Developing a mobile location-based collaborative Recommender System for GIS applications," doi: 10.1109/ICCES.2015.7393058, 2015, pp. 267-273), do not alone or in combination teach the recited features of independent claims 1, 10 and 19.  While the references disclose some of the principle features of the claimed invention, the specific combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, an authorized reviewer must be at a site for a threshold of time wherein the threshold is based on the size of the location. Furthermore, the reliability of the reviews is based on the time duration spent at the location. These along with the other recited features of independent claims 1, 10 and 19 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 12, 2021